 Case: 1:16-cv-08637 Document #: 4193 Filed: 01/21/21 Page 1 of 3 PageID #:277534




                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



In re Broiler Chicken Antitrust Litigation,
Case No: 16-cv-08637


TARGET CORPORATION,                                       Case No. 20-cv-07191

               Plaintiff,                                 Judge Thomas M. Durkin
                                                          Magistrate Judge Jeffrey T. Gilbert
v.
                                                          JURY TRIAL DEMANDED
AGRI STATS, INC., et al.,

               Defendants.


                                   AMENDED COMPLAINT

       1.      Plaintiff Target Corporation (“Target” or “Plaintiff”), is a Minnesota corporation

with its principal place of business in Minneapolis, Minnesota. Target operates approximately

1900 retail stores throughout the United States and also engages in internet sales via Target.com.

Target, a direct purchaser of Broilers from several producer Defendants, brings this action under

the federal antitrust laws against the Defendants identified below.

       2.      Pursuant to Federal Rule of Civil Procedure 15(a)(1), Plaintiff hereby amends its

Complaint (ECF 1) in Case No. 20-cv-07191, to name the following Defendants: Utrecht-America

Holdings, Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation,

and Utrecht-America Finance Co. (collectively “Rabobank”).

       3.      Plaintiff incorporates by reference the factual allegations and reservations of rights

contained in the Direct Action Plaintiffs’ Consolidated Complaint and Demand for Jury Trial, filed

in In re Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 3922, 3924) (“DAP
    Case: 1:16-cv-08637 Document #: 4193 Filed: 01/21/21 Page 2 of 3 PageID #:277535




Consolidated Complaint”),1 and amends its row to be added in Section II’s Chart of Direct-Action

Plaintiff Cases as follows:

         Plaintiff Name         Named Defendants2           Named Co-Conspirators      Causes of Action
    Target Corporation       Agri Stats; Amick; Case;       Fieldale                Count I (Sherman Act
                             Claxton; Foster Farms;                                 Claim for all
                             George’s; Harrison;                                    Anticompetitive
                             House of Raeford;                                      Conduct); Count II
                             Keystone; Koch; MarJac;                                (Sherman Act Claim for
                             Mountaire; O.K. Foods;                                 Output Restriction);
                             Peco; Perdue; Pilgrim’s                                Count III (Sherman Act
                             Pride; Sanderson;                                      for GA Dock
                             Simmons; Tyson; Wayne;                                 Manipulation)
                             Rabobank


           4.      Plaintiff also incorporates by reference the allegations against Rabobank contained

in the Amended Complaints filed by Sysco Corporation (Case No. 1:16-cv-08637; ECF 4151,

4159) and US Foods, Inc. (Case No. 1:16-cv-08637, ECF 4153, 4160).

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

           A.      Enter joint and several judgments against all Defendants in favor of Plaintiff;

           B.      Award Plaintiff treble damages, of an amount to be determined at trial, to the

maximum extent allowed under the federal antitrust laws;

           C.      Award Plaintiff post-judgment interest as provided by law, with such interest to be

awarded at the highest legal rate;




1
   The DAP Consolidated Complaint is in the process of being amended to reflect ECF 4139 and
the addition of DAPs which have filed complaints since the DAP Consolidated Complaint was
filed. When the amended DAP Consolidated Complaint is filed, it will reflect the amendments
included herein.
2
  The Defendants and Co-Conspirators named in this Complaint include the entire family of each
Defendant or Co-Conspirators in this table, identified in Section IV of ECF 3922/ECF 3924. With
regard to Amick, George’s, and Peco, Plaintiff is asserting non-released claims.


                                                        2
 Case: 1:16-cv-08637 Document #: 4193 Filed: 01/21/21 Page 3 of 3 PageID #:277536




        D.      Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by

law;

        E.      Grant Plaintiff such other and further relief to which Plaintiff is entitled.

                                          JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all of

its claims and issues so triable.

Dated: January 21, 2021                            Respectfully submitted,

                                                    /s/ Scott E. Gant
                                                    Scott E. Gant
                                                    BOIES SCHILLER FLEXNER LLP
                                                    1401 New York Avenue, NW
                                                    Washington, DC 20005
                                                    Tel: (202) 237-2727
                                                    Fax: (202) 237-6131
                                                    Email: sgant@bsfllp.com

                                                    Colleen A. Harrison
                                                    BOIES SCHILLER FLEXNER LLP
                                                    333 Main Street
                                                    Armonk, NY 10504
                                                    Tel: (914) 749-8204
                                                    Email: charrison@bsfllp.com

                                                    Counsel for Target Corporation




                                                   3
